 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
 9                          NORTHERN DISTRICT OF CALIFORNIA
10

11 FERNANDO ISAI RODRIGUEZ, an                      Case No. 4:19-cv-05230
   individual,
12                                                  [PROPOSED] ORDER GRANTING
                Plaintiff,                          DEFENDANT'S REQUEST FOR
13                                                  TELEPHONIC APPEARANCE AT CASE
          v.                                        MANAGEMENT CONFERENCE
14
   LANDSTAR; JOHN DOE, an individual; and           [Re: Docket No. 9]
15 DOES 1 to 20, inclusive,
                                                    Date           November 26, 2019
16                Defendants.                       Time:          2:00 p.m.
                                                    Courtroom:     2
17                                                  Judge:         Hon. Haywood S. Gilliam, Jr.
                                                    Trial Date:    None set
18

19

20         UPON GOOD CAUSE SHOWING, it is hereby ordered that Mathieu H.
21 Putterman, counsel for Defendant LANDSTAR RANGER, INC., shall appear

22 telephonically at the Case Management Conference scheduled for Friday, November 26,

23 2019 at 2:00 p.m. Counsel shall contact CourtCall at (866) 582-6878 to make arrangements for the

24 telephonic appearance.

25 IT IS SO ORDERED.

26

27 Date: ______________________
               11/20/2019                  By: _____________________________________
                                               Honorable United States District Court Judge
28
     _PROP_ ORDER RQST APPEAR TELEPHONICALLY AT CMC (1248-5017)(18153557.1)

                                             1                      Case No. 4:19-cv-05230
             REQUEST FOR TELEPHONIC APPEARANCE AT CASE MANAGEMENT CONFERENCE
